Citation Nr: 0336589	
Decision Date: 12/30/03    Archive Date: 01/07/04	

DOCKET NO.  02-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus. 

2.  Entitlement to an increased evaluation for residuals of a 
right elbow injury, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1966 to December 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
contends that his Type II diabetes mellitus is due to his 
exposure to Agent Orange.  While the record clearly reflects, 
and the veteran does not contend, that he served in Vietnam, 
he does, however, contend that he was involved in the loading 
and transportation of Agent Orange onto aircraft.  More 
specifically, the veteran asserts that, while assigned to the 
Transportation Squadron of the 70th Bomb Wing in the spring 
and summer of 1968 while stationed at Clinton-Sherman Air 
Force Base in Oklahoma, he was exposed to Agent Orange.  

Service records show that the veteran performed various 
duties while stationed at Clinton-Sherman Air Force Base, 
including as a "Team Member" and "KC-135 Team Member" 
between August 1, 1966, and February 14, 1967; a "Vehicle 
Maintenance Repairman" between February 15, 1967, and August 
3, 1967; as a "Construction Equipment Repairman" between 
August 4, 1967, and June 30 1968, and as a "Base Maintenance 
Equipment Repairman" between July 1, 1968, and August 30, 
1968.  While the veteran has indicated that he was involved 
in activities that exposed him to Agent Orange in the spring 
and summer of 1968, service records show that the veteran was 
assigned duties as a Construction Equipment Repairman and 
Base Maintenance Equipment Repairman during that time frame.  
Nevertheless, during the time frame of August 1, 1966, to 
February 14, 1967, the veteran was assigned as a Team Member 
and KC-135 aircraft Team Member.  Thus, if the veteran were 
exposed to Agent Orange while loading aircraft, it would 
appear to have occurred during that time frame.  However, the 
RO has made no attempt to verify whether the veteran was 
involved in the loading and transportation of Agent Orange 
onto aircraft.  Information from the service department may 
verify the veteran's contentions and should be requested 
prior to final appellate review.

With respect to the veteran's claim for an increased 
evaluation for his right elbow, the Board observes that the 
veteran was afforded a VA examination in October 2001.  
However, at the veteran's May 2003 hearing, he indicated that 
his disability had increased in severity and that all of his 
symptomatology had worsened.  In this regard, the Board would 
also observe that a VA outpatient treatment record dated in 
May 2002 shows the veteran reported complaints of right elbow 
pain as well as pain with some numbness on arising in the 
morning in the right ring finger.  Significantly, following 
the examination, the veteran was diagnosed as having 
fibromyalgia, chronic tennis elbow of the right arm and 
possible carpal tunnel syndrome of the right wrist.  Given 
the veteran's contentions and the diagnoses contained in 
treatment records, the Board is of the opinion that the 
veteran should be afforded an additional examination in order 
to more clearly delineate the symptomatology attributable to 
his service-connected disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the veteran if further action is required on his 
part.  Accordingly, this case is REMANDED for the following 
actions:

1.  The RO should seek to obtain 
information that would serve to verify 
the veteran's contention that he was 
involved in the transportation and 
loading of Agent Orange onto aircraft 
while stationed at Clinton-Sherman Air 
Force Base.  In doing so, the RO should 
request information as to the duties and 
responsibilities of an individual 
performing an Air Force Specialty Code 
of 43131E and request any available unit 
history for the 70th Organizational 
Maintenance Squadron (OMS) between August 
1, 1966, and February 14, 1967.  A 
specific inquiry should be made as to 
whether the 70th OMS would have been 
involved in the loading and 
transportation of Agent Orange.  

2.  The RO should obtain and associate 
with the claims file outpatient treatment 
records pertaining to the veteran from 
the Tulsa VA Outpatient Clinic dated from 
June 2002 to the present.  

3.  The veteran should be afforded an 
examination of his right elbow to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary should be accomplished 
and complaints and clinical findings 
should be reported in detail.  The 
examiner is requested to specify which 
complaints and clinical findings are 
attributable to the veteran's service-
connected right elbow disability and 
which are attributable to nonservice-
connected etiologies.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




